DETAILED ACTION
This action is responsive to application filed on 09/28/2020. Claims 1-20 are pending and being considered. Claims 1, 11 and 20 are independent. Thus, claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5This application claims the benefit of priority of Singapore Patent Application No. 10201802659S, filed 29 March 2018, the content of which being hereby incorporated 
by reference in its entirety for all purposes. 


Information Disclosure Statement


The information disclosure statement (IDS) submitted on 09/28/2020 was filed on or after the mailing date of the application no.17/042,548 filed on 09/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of Applicant’s IDS form 1449 filed on 09/28/2020 is attached to the instant office action.

Specification
The lengthy specification, filed on 09/28/2020, has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings (Fig. 3), filed on 09/28/2020, are objected to because of the following informalities: 
the labels for elements 302-310, 314, 324 and 326 in Fig. 3 are missing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 6 and 15 are objected to because of the following informalities:  
Claim 6 (Lines 7-8) recites “a fourth white-box implementation”, which should read as “a fourth component white-box implementation”, in order to be in line with dependent claim 9 that recites the limitation, such as “the fourth component white-box implementation”.
Claim 15 (Lines 7-8) recites “a fourth white-box implementation”, which should read as “a fourth component white-box implementation”, in order to be in line with dependent claim 18 that recites the limitation, such as “the fourth component white-box implementation”.
Claims 7-10 and 16-19 are likewise objected since they depend on and/or carries the deficiencies of the parent claims.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alex Biryukov & Leo Perrin (Symmetrically and Asymmetrically Hard Cryptography; Published On: 17 November 2017; Provided with IDS), hereinafter (Alex): 

Regarding claim 1, Alex teaches a method of generating a Keccak message authentication code (KMAC) based on white-box implementation (Alex, 4.3 Hard Sponge Mode (HSp), discloses a possible method […] to design Keccak message authentication code based on a hash function, and as disclosed in 3.2.2 Generic Asymmetric Hardness, wherein the white box block ciphers relate to asymmetrically code-hard functions, Keccak message authentication code), using at least one processor, the method comprising (Alex, 2.1 Time Hardness, discloses vast amount of processors): obtaining a white-box implementation of a round function of a KMAC algorithm (Alex, 5.2 The Whale Hash Function, discloses that WHALE is a simple sponge based hash function which uses the XOR of the [128/t] instances as a plug and different choices of t lead to different levels of code-hardness, and as disclosed in 3.1 Design Strategy, wherein the plug is a simple function with the desired form of hardness, and as disclosed in 3.2.2 Generic Asymmetric Hardness, wherein the white-box block ciphers are simple example of asymmetrically code-hard functions); 
receiving an input message (Alex, 4.3.1 The Sponge Construction, and/or 4.4 The HSp Mode and its Hardness, discloses an padded and/or un-padded message ‘m’); obtaining a plurality of message blocks based on the input message (Alex, 4.3.1 The Sponge Construction and/or 4.4 The HSp Mode and its Hardness, discloses message blocks m.sub.i of the message ‘m’); and 
10for each of the plurality of message blocks at a plurality of iterations, respectively: modifying a current state of the KMAC algorithm based on the message block to produce a modified current state of the KMAC algorithm (Alex, 4.4 The HSp Mode and its Hardness, Figs. 6-7, discloses an Algorithm 4 showing the sponge transformation, wherein ‘P’ is a plug against adversaries); 
inputting the modified current state to a state transformation function comprising the white-box implementation of the round function (Alex, Figs. 6-7, illustrates a modified input inputted into g); and 
15executing the white-box implementation of the round function based on the modified current state to obtain an updated state of the KMAC algorithm as an output of the state transformation function (Alex, Figs. 6-7, illustrates an output of first g function inputted as input of the next g function), 
wherein the modified current state inputted to the state transformation function and the updated state outputted from the state transformation function are each white-box 20protected based on a same set of white-box operations (Alex, 5.2 The Whale Hash Function, discloses that WHALE is a simple sponge based hash function which uses the XOR of the [128/t] instances as a plug and different choices of t lead to different levels of code-hardness, and as disclosed in 4.4 The HSp Mode and its Hardness, wherein P is a plug against adversaries and XOR operations are performed to obtain first and second outputs as ‘g’ and  (as depicted in Figs. 6-7)).  

Regarding claim 2, Alex teaches the method according to claim 1, wherein Alex further teaches said modifying the current state comprises performing an exclusive OR (XOR) operation between the current state and the message block, 25the current state and the message block are each white-box protected, and the current state is white-box protected based on said same set of white-box operations (Alex, 5.2 The Whale Hash Function, discloses that WHALE is a simple sponge based hash function which uses the XOR of the [128/t] instances as a plug and different choices of t lead to different levels of code-hardness, and as disclosed in 4.4 The HSp Mode and its Hardness, wherein P is a plug against adversaries (as depicted in Figs. 6-7)).  

Regarding claim 3, Alex teaches the method according to claim 1, whereinWO 2019/190411PCT/SG2019/050187 
Alex further teaches36 said executing the white-box implementation of the round function based on the modified current state comprises executing the white-box implementation of the round function iteratively in a plurality of rounds, and at each round of the plurality of rounds, a state of the KMAC algorithm input to 5the white-box implementation of the round function and a state of the KMAC algorithm output from the white-box implementation of the round function are each white-box protected based on said same set of white-box operations (Alex, 5.2 The Whale Hash Function, discloses that WHALE is a simple sponge based hash function which uses the XOR of the [128/t] instances as a plug and different choices of t lead to different levels of code-hardness, and as disclosed in 4.4 The HSp Mode and its Hardness, wherein the message blocks 𝑚𝑖 have been picked uniformly at random, so are the values 𝑧𝑖. We can therefore apply Theorem 1, where the independent random oracles are 𝑔𝑧𝑖, the plug is 𝑃, the random message is (𝑔𝑚0 ・𝑃)(0||𝐼𝑉 ), the block size is 𝑐 and the number of rounds is ℓ − 1, (as depicted in Figs. 6-7)).  

Regarding claim 10, Alex teaches the method according to claim 1, wherein Alex teaches said same set of white-box operations is a global set of white-box operations with 30respect to the KMAC algorithm, andWO 2019/190411PCT/SG2019/05018738 said same set of white-box operations comprises an array of mixing bijection operations and an array of external encoding operations (Alex, 4.1 Plug-Then-Randomize, discloses simple bijections consisting in the plug calls, and as disclosed in 4.3.1 The Sponge Construction, higher level operations provided by a sponge object parametrized by the function 𝑔, the rate 𝑟 and the capacity c).  

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alex Biryukov & Leo Perrin (Symmetrically and Asymmetrically Hard Cryptography; Published On: 17 November 2017; Provided with IDS), hereinafter (Alex), in view of ROUSSELLET, Mylene (EP 3 131 228 A1; Provided with IDS), hereinafter (Roussellet).

Regarding claim 4, Alex teaches the method according to claim 3, wherein Alex fails to teach but Roussellet teaches 10the white-box implementation of the round function comprises a plurality of component white-box implementations for a plurality of elementary operations of the round function, and at least one of the plurality of component white-box implementations are used in the white-box implementation of the round function at each of the plurality of rounds (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation. Wherein function Theta consists at first on a XOR of all the elements of one column).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Roussellet’ into the teachings of ‘Alex’, with a motivation to provide a plurality of component white-box implementations for a plurality of elementary operations of the round function, as taught by Roussellet, in order to secure a cryptographic algorithm performing operations on a matrix of n*n words; Roussellet, Para. [0001].

Regarding claim 5, Alex as modified by Roussellet teaches the method according to claim 4, wherein Alex fails to teach but Roussellet teaches at least one of the plurality of component white-box implementations are used in the white-box implementation of the round function at each of the plurality of iterations with respect to the plurality of message blocks (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation, and as disclosed in Para. [0028], an algorithm F, or at least a function of a cryptographic algorithm performing operations on the matrix A of n*n words).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Roussellet’ into the teachings of ‘Alex’, with a motivation to provide a plurality of component white-box implementations for a plurality of elementary operations of the round function, as taught by Roussellet, in order to secure a cryptographic algorithm performing operations on a matrix of n*n words; Roussellet, Para. [0001].

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alex Biryukov & Leo Perrin (Symmetrically and Asymmetrically Hard Cryptography; Published On: 17 November 2017; Provided with IDS), hereinafter (Alex), in view of ROUSSELLET, Mylene (EP 3 131 228 A1; Provided with IDS), hereinafter (Roussellet), and further in view of Zeng Guangwang (CN 107483178 A; Provided with IDS), hereinafter (Zeng).

Regarding claim 6, Alex as modified by Roussellet teaches the method according to claim 4, wherein Alex fails to teach but Roussellet teaches the plurality of elementary operations of the round function comprises a theta operation, a rho operation, a pi operation, a chi operation and an iota operation (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation), and the plurality of component white-box implementations comprises a first 25component white-box implementation for the theta operation (Roussellet, Para. [0031], discloses a function Theta consists at first on a XOR of all the elements of one column), 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Roussellet’ into the teachings of ‘Alex’, with a motivation wherein the plurality of elementary operations of the round function comprises a theta operation, a rho operation, a pi operation, a chi operation and an iota operation, as taught by Roussellet, in order to secure a cryptographic algorithm performing operations on a matrix of n*n words; Roussellet, Para. [0001].
Alex as modified by Roussellet fails to disclose but Zeng teaches a second component white- box implementation for the rho and pi operations (Zeng, PDF Page 6, discloses 2 next for rho and pi computings), a third component white-box implementation for the chi operation (Zeng, PDF Page 6, discloses 3 for chi computings) and a fourth white-box implementation for the iota operation (Zeng, PDF Page 6, discloses4, finally for iota computings).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zeng’ into the teachings of ‘Alex’ as modified by ‘Roussellet’, with a motivation to provide a second component white- box implementation for the rho and pi operations, a third component white-box implementation for the chi operation and a fourth white-box implementation for the iota operation, as taught by Zeng, in order to construct and realize secure hash algorithm based on operations performed; Zeng, PDF Page 3.

Regarding claim 307, Alex as modified by Roussellet in view of Zeng teaches the method according to claim 6, whereinWO 2019/190411PCT/SG2019/050187 Alex fails to disclose Roussellet in view of Zeng further teaches 37 the first component white-box implementation, the second component white-box implementation and the third component white-box implementation are used at the white- box implementation of the round function at each of the plurality of rounds (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation. Wherein function Theta consists at first on a XOR of all the elements of one column, and as disclosed in Zeng, PDF Pages 5- 6, theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a shifting operation).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zeng’ into the teachings of ‘Alex’ as modified by ‘Roussellet’, with a motivation wherein the first component white-box implementation, the second component white-box implementation and the third component white-box implementation are used at the white- box implementation of the round function at each of the plurality of rounds, as taught by Zeng, in order to construct and realize secure hash algorithm based on operations performed; Zeng, PDF Page 3.

Regarding claim 58, Alex as modified by Roussellet in view of Zeng teaches the method according to claim 6, wherein Alex fails to explicitly disclose but Roussellet in view of Zeng further teaches the first and second component white-box implementations each comprises a first basic white-box implementation of a rotation operation, the first basic white-box implementation comprising a plurality of white-box implementations for a plurality of parallel XOR operations, wherein each white-box implementation for each of the 10plurality of parallel XOR operations: inputs two adjacent fractions of an input to the first basic white-box implementation as two input operands; applies left shift and right shift operations to the two adjacent fractions, respectively, to obtain a first fraction output and a second fraction output; and 15performs an XOR operation between the first fraction output and the second fraction output (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation. Wherein function Theta consists at first on a XOR of all the elements of one column, and see also Zeng, PDF Pages 5- 6, discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a shifting operation).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zeng’ into the teachings of ‘Alex’ as modified by ‘Roussellet’, with a motivation to perform rotation and shifting operations, as taught by Roussellet in view of Zeng, in order to construct and realize secure hash algorithm based on operations performed; Zeng, PDF Page 3.

Regarding claim 9, Alex as modified by Roussellet in view of Zeng teaches the method according to claim 6, wherein Alex fails to explicitly disclose but Roussellet in view of Zeng further teaches the fourth component white-box implementation comprises a second basic white- 20box implementation of a round constant related XOR operation for each of the plurality of rounds, wherein the second basic white-box implementation for each round after a first round of the plurality of rounds only updates white-box operations related to output bytes of an XOR operation affected by a round constant for the round, and for remaining output bytes of the XOR operation unaffected by the round constant, reuse white-box operations 25related to corresponding output bytes of the second basic white-box implementation at the first round (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation. Wherein function Iota consists on a simple XOR with a constant value depending on the round number, and see also Zeng, PDF Page 6, discloses 4, finally for IOTA computings, the computing is a constant XOR operation, newly increases one here by input constant XOR).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zeng’ into the teachings of ‘Alex’ as modified by ‘Roussellet’, with a motivation to perform rotation and shifting operations, as taught by Roussellet in view of Zeng, in order to construct and realize secure hash algorithm based on operations performed; Zeng, PDF Page 3.

Claims 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alex Biryukov & Leo Perrin (Symmetrically and Asymmetrically Hard Cryptography; Published On: 17 November 2017; Provided with IDS), hereinafter (Alex), in view of Michiels et al. (US 20120002807 A1), hereinafter (Michiels).

Regarding claim 11, Alex teaches Alex, 3.2.2 Generic Asymmetric Hardness, wherein the white box block ciphers relate to asymmetrically code-hard functions, and as disclosed in 4.3 Hard Sponge Mode (HSp), to design Keccak message authentication code based on a hash function): 
obtain a white-box implementation of a round function of a KMAC algorithm (Alex, 5.2 The Whale Hash Function, discloses that WHALE is a simple sponge based hash function which uses the XOR of the [128/t] instances as a plug and different choices of t lead to different levels of code-hardness, and as disclosed in 3.1 Design Strategy, wherein the plug is a simple function with the desired form of hardness, and as disclosed in 3.2.2 Generic Asymmetric Hardness, wherein the white-box block ciphers are simple example of asymmetrically code-hard functions);
 10receive an input message (Alex, 4.3.1 The Sponge Construction, and/or 4.4 The HSp Mode and its Hardness, discloses an padded and/or un-padded message ‘m’); obtain a plurality of message blocks based on the input message (Alex, 4.3.1 The Sponge Construction and/or 4.4 The HSp Mode and its Hardness, discloses message blocks m.sub.i of the message ‘m’); and 
for each of the plurality of message blocks at a plurality of iterations, respectively: modify a current state of the KMAC algorithm based on the 15message block to produce a modified current state of the KMAC algorithm (Alex, 4.4 The HSp Mode and its Hardness, Figs. 6-7, discloses an Algorithm 4 showing the sponge transformation, wherein ‘P’ is a plug against adversaries); 
input the modified current state to a state transformation function comprising the white-box implementation of the round function (Alex, Figs. 6-7, illustrates a modified input inputted into g); and 
execute the white-box implementation of the round function based 20on the modified current state to obtain an updated state of the KMAC algorithm as an output of the state transformation function (Alex, Figs. 6-7, illustrates an output of first g function inputted as input of the next g function), 
wherein the modified current state inputted to the state transformation function and the updated state outputted from the state transformation function are each white-box protected based on a same set of white-box operations (Alex, 5.2 The Whale Hash Function, discloses that WHALE is a simple sponge based hash function which uses the XOR of the [128/t] instances as a plug and different choices of t lead to different levels of code-hardness, and as disclosed in 4.4 The HSp Mode and its Hardness, wherein P is a plug against adversaries and XOR operations are performed to obtain first and second outputs as ‘g’ and  (as depicted in Figs. 6-7)).  
Alex fails to teach but Michiels teaches a system for generating a Keccak message authentication code (KMAC) based on 5white-box implementation, the system comprising: a memory; and at least one processor communicatively coupled to the memory and configured to (Michiels, Abstract and Para. [0017], discloses a white-box cryptographic system, and as disclosed in Fig. 11 and Para. [0135], including a processor 892 and memory 891):
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Michiels’ into the teachings of ‘Alex’, with a motivation wherein a system comprising: a memory; and at least one processor communicatively coupled to the memory and configured to, as taught by Michiels, describe white-box techniques to obtain white-box implementation of a wide variety of cryptographic operations, including block-ciphers, streams ciphers, message authentication codes (MAC), etc.; Michiels, Para. [0101].

Regarding claim 12, Alex as modified by Michiels teaches the system according to claim 11, wherein Alex further teaches said modify the current state comprises performing an exclusive OR (XOR) operation between the current state and the message block, the current state and the message block are each white-box protected, and 30the current state is white-box protected based on said same set of white-box operations (Alex, 5.2 The Whale Hash Function, discloses that WHALE is a simple sponge based hash function which uses the XOR of the [128/t] instances as a plug and different choices of t lead to different levels of code-hardness, and as disclosed in 4.4 The HSp Mode and its Hardness, wherein P is a plug against adversaries (as depicted in Figs. 6-7)).  

Regarding claim 13, Alex as modified by Michiels teaches the system according to claim 11, wherein Alex further teaches said execute the white-box implementation of the round function based on the modified current state comprises executing the white-box implementation of the round 5function iteratively in a plurality of rounds, and at each round of the plurality of rounds, a state of the KMAC algorithm input to the white-box implementation of the round function and a state of the KMAC algorithm output from the white-box implementation of the round function are each white-box protected based on said same set of white-box operations (Alex, 5.2 The Whale Hash Function, discloses that WHALE is a simple sponge based hash function which uses the XOR of the [128/t] instances as a plug and different choices of t lead to different levels of code-hardness, and as disclosed in 4.4 The HSp Mode and its Hardness, wherein the message blocks 𝑚𝑖 have been picked uniformly at random, so are the values 𝑧𝑖. We can therefore apply Theorem 1, where the independent random oracles are 𝑔𝑧𝑖, the plug is 𝑃, the random message is (𝑔𝑚0 ・𝑃)(0||𝐼𝑉 ), the block size is 𝑐 and the number of rounds is ℓ − 1, (as depicted in Figs. 6-7)).  

Regarding claim 19, Alex as modified by Michiels teaches the system according to claim 11, wherein Alex as modified by Michiels further teaches said same set of white-box operations is a global set of white-box operations with 30respect to the KMAC algorithm, andWO 2019/190411PCT/SG2019/050187 41said same set of white-box operations comprises an array of mixing bijection operations and an array of external encoding operations (Alex, 4.1 Plug-Then-Randomize, discloses simple bijections consisting in the plug calls, and as disclosed in 4.3.1 The Sponge Construction, higher level operations provided by a sponge object parametrized by the function 𝑔, the rate 𝑟 and the capacity c, and/or see also Michiels, Para. [0070 and 0094-0095], discloses encoding these tables with random bijections (or mixing bijections)).  

Regarding claim 20, Alex teaches Alex, 4.3 Hard Sponge Mode (HSp), discloses a possible method […] to design Keccak message authentication code based on a hash function, and as disclosed in 3.2.2 Generic Asymmetric Hardness, wherein the white box block ciphers relate to asymmetrically code-hard functions): 
obtaining a white-box implementation of a round function of a KMAC algorithm (Alex, 5.2 The Whale Hash Function, discloses that WHALE is a simple sponge based hash function which uses the XOR of the [128/t] instances as a plug and different choices of t lead to different levels of code-hardness, and as disclosed in 3.1 Design Strategy, wherein the plug is a simple function with the desired form of hardness, and as disclosed in 3.2.2 Generic Asymmetric Hardness, wherein the white-box block ciphers are simple example of asymmetrically code-hard functions); 
receiving an input message (Alex, 4.3.1 The Sponge Construction, and/or 4.4 The HSp Mode and its Hardness, discloses an padded and/or un-padded message ‘m’); 10obtaining a plurality of message blocks based on the input message (Alex, 4.3.1 The Sponge Construction and/or 4.4 The HSp Mode and its Hardness, discloses message blocks m.sub.i of the message ‘m’); and 
for each of the plurality of message blocks at a plurality of iterations, respectively: modifying a current state of the KMAC algorithm based on the message block to produce a modified current state of the KMAC algorithm (Alex, 4.4 The HSp Mode and its Hardness, Figs. 6-7, discloses an Algorithm 4 showing the sponge transformation, wherein ‘P’ is a plug against adversaries); 
inputting the modified current state to a state transformation function 15comprising the white-box implementation of the round function (Alex, Figs. 6-7, illustrates a modified input inputted into g); and 
executing the white-box implementation of the round function based on the modified current state to obtain an updated state of the KMAC algorithm as an output of the state transformation function (Alex, Figs. 6-7, illustrates an output of first g function inputted as input of the next g function), 
wherein the modified current state inputted to the state transformation function 20and the updated state outputted from the state transformation function are each white-box protected based on a same set of white-box operations (Alex, 5.2 The Whale Hash Function, discloses that WHALE is a simple sponge based hash function which uses the XOR of the [128/t] instances as a plug and different choices of t lead to different levels of code-hardness, and as disclosed in 4.4 The HSp Mode and its Hardness, wherein P is a plug against adversaries and XOR operations are performed to obtain first and second outputs as ‘g’ and  (as depicted in Figs. 6-7)).
Alex fails to teach but Michiels teaches a computer program product, embodied in one or more non-transitory computer- 5readable storage mediums, comprising instructions executable by at least one processor to perform a method generating a Keccak message authentication code (KMAC) based on white-box implementation, the method comprising (Michiels, Claim 10, discloses a computer program stored on a non-transitory computer storage medium, the computer program when executed by a processor performs a cryptographic method for performing a cryptographic operation mapping an input-message to an output-message, the method comprising):
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Michiels’ into the teachings of ‘Alex’, with a motivation wherein a computer program product, embodied in one or more non-transitory computer- 5readable storage mediums, comprising instructions executable by at least one processor to perform a method, as taught by Michiels, to obtain white-box implementation of a wide variety of cryptographic operations, including block-ciphers, streams ciphers, message authentication codes (MAC), etc.; Michiels, Para. [0101].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alex as modified by Michiels, as applied above, in view of ROUSSELLET, Mylene (EP 3 131 228 A1; Provided with IDS), hereinafter (Roussellet).

Regarding claim 14, Alex as modified by Michiels teaches the system according to claim 13, wherein Alex fails to disclose but Michiels teaches a round of white-box AES for one 32-bit column of the state after applying shift-Rows (see Fig. 3 and Para. [0088]), wherein Michiels also fails to disclose the white-box implementation of the round function comprises a plurality of component white-box implementations for a plurality of elementary operations of the round function, 15at least one of the plurality of component white-box implementations are used in the white-box implementation of the round function at each of the plurality of rounds (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation. Wherein function Theta consists at first on a XOR of all the elements of one column), and at least one of the plurality of component white-box implementations are used in the white-box implementation of the round function at each of the plurality of iterations 20with respect to the plurality of message blocks (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation, and as disclosed in Para. [0028], an algorithm F, or at least a function of a cryptographic algorithm performing operations on the matrix A of n*n words).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Roussellet’ into the teachings of ‘Alex’, with a motivation to provide a plurality of component white-box implementations for a plurality of elementary operations of the round function, as taught by Roussellet, in order to secure a cryptographic algorithm performing operations on a matrix of n*n words; Roussellet, Para. [0001].

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alex as modified by Michiels in view of Roussellet, as applied above, and further in view of Zeng Guangwang (CN 107483178 A; Provided with IDS), hereinafter (Zeng).

Regarding claim 15, Alex as modified by Michiels in view of Roussellet teaches the system according to claim 14, wherein Alex as modified by Michiels fails to teaches but Roussellet further teaches the plurality of elementary operations of the round function comprises a theta operation, a rho operation, a pi operation, a chi operation and an iota operation (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation), and 25the plurality of component white-box implementations comprises a first component white-box implementation for the theta operation (Roussellet, Para. [0031], discloses a function Theta consists at first on a XOR of all the elements of one column), 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Roussellet’ into the teachings of ‘Alex’ as modified by ‘Michiels’, with a motivation wherein the plurality of elementary operations of the round function comprises a theta operation, a rho operation, a pi operation, a chi operation and an iota operation, as taught by Roussellet, in order to secure a cryptographic algorithm performing operations on a matrix of n*n words; Roussellet, Para. [0001].
Alex as modified by Michiels in view of Roussellet fails to disclose but Zeng teaches a second component white- box implementation for the rho and pi operations (Zeng, PDF Page 6, discloses 2 next for rho and pi computings), a third component white-box implementation for the chi operation (Zeng, PDF Page 6, discloses 3 for chi computings) and a fourth white-box implementation for the iota operation (Zeng, PDF Page 6, discloses4, finally for iota computings).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zeng’ into the teachings of ‘Alex’ as modified by ‘Michiels’ in view of ‘Roussellet’, with a motivation to provide a second component white- box implementation for the rho and pi operations, a third component white-box implementation for the chi operation and a fourth white-box implementation for the iota operation, as taught by Zeng, in order to construct and realize secure hash algorithm based on operations performed; Zeng, PDF Page 3.

Regarding claim 16, Alex as modified by Michiels in view of Roussellet and Zeng teaches the system according to claim 15, wherein Alex as modified by Michiels fails to teach but Roussellet in view of Zeng further teachesWO 2019/190411PCT/SG2019/05018740 the first component white-box implementation, the second component white-box implementation and the third component white-box implementation are used at the white- box implementation of the round function at each of the plurality of rounds (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation. Wherein function Theta consists at first on a XOR of all the elements of one column, and as disclosed in Zeng, PDF Pages 5- 6, theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a shifting operation).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zeng’ into the teachings of ‘Alex’ as modified by ‘Michiels’ in view of ‘Roussellet’, with a motivation wherein the first component white-box implementation, the second component white-box implementation and the third component white-box implementation are used at the white- box implementation of the round function at each of the plurality of rounds, as taught by Zeng, in order to construct and realize secure hash algorithm based on operations performed; Zeng, PDF Page 3.
 
Regarding claim 517, Alex as modified by Michiels in view of Roussellet and Zeng teaches the system according to claim 16, wherein Alex as modified by Michiels fails to teach but Roussellet in view of Zeng further teaches the first and second component white-box implementations each comprises a first basic white-box implementation of a rotation operation, the first basic white-box implementation of the rotation operation comprising a plurality of white-box implementations for a plurality of parallel XOR operations, wherein each white-box 10implementation for each of the plurality of parallel XOR operations is configured to: input two adjacent fractions of an input to the first basic white-box implementation as two input operands; apply left shift and right shift operations to the two adjacent fractions, respectively, to obtain a first fraction output and a second fraction output; and 15perform an XOR operation between the first fraction output and the second fraction output (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation. Wherein function Theta consists at first on a XOR of all the elements of one column, and see also Zeng, PDF Pages 5- 6, discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a shifting operation).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zeng’ into the teachings of ‘Alex’ as modified by ‘Michiels’ in view of ‘Roussellet’, with a motivation to perform rotation and shifting operations, as taught by Roussellet in view of Zeng, in order to construct and realize secure hash algorithm based on operations performed; Zeng, PDF Page 3.

Regarding claim 18, Alex as modified by Michiels in view of Roussellet and Zeng teaches the system according to claim 16, wherein Alex as modified by Michiels fails to teach but Roussellet in view of Zeng further teaches the fourth component white-box implementation comprises a second basic white- 20box implementation of a round constant related XOR operation for each of the plurality of rounds, wherein the second basic white-box implementation for each round after a first round of the plurality of rounds is configured to only updates white-box operations related to output bytes of an XOR operation affected by a round constant for the round, and for remaining output bytes of the XOR operation unaffected by the round constant, 25reuse white-box operations related to corresponding output bytes of the second basic white-box implementation at the first round (Roussellet, Para. [0031-0035 and 0040], discloses theta, rho, pi, chi and iota operations (i.e., as an elementary operations) for different configurations of the white box implementation of a rotation operation. Wherein function Iota consists on a simple XOR with a constant value depending on the round number, and see also Zeng, PDF Page 6, discloses 4, finally for IOTA computings, the computing is a constant XOR operation, newly increases one here by input constant XOR).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Zeng’ into the teachings of ‘Alex’ as modified by ‘Michiels’ in view of ‘Roussellet’, with a motivation to perform rotation and shifting operations, as taught by Roussellet in view of Zeng, in order to construct and realize secure hash algorithm based on operations performed; Zeng, PDF Page 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496


/JORGE L ORTIZ CRIADO/           Supervisory Patent Examiner, Art Unit 2496